 Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9290 Page 1 of 19




 1
     JOSEPH H. HUNT                              Lee Gelernt*
 2   Assistant Attorney General                  Judy Rabinovitz*
     SCOTT G. STEWART                            Anand Balakrishnan*
 3
     Deputy Assistant Attorney General           AMERICAN CIVIL LIBERTIES
 4   WILLIAM C. PEACHEY                          UNION FOUNDATION
 5   Director                                    125 Broad St., 18th Floor
     Office of Immigration Litigation            New York, NY 10004
 6   WILLIAM C. SILVIS                           T: (212) 549-2660
 7   Assistant Director                          F: (212) 549-2654
     Office of Immigration Litigation            lgelernt@aclu.org
 8   SARAH B. FABIAN                             jrabinovitz@aclu.org
 9   Senior Litigation Counsel                   abalakrishnan@aclu.org
     NICOLE N. MURLEY
10   Senior Litigation Counsel                   Bardis Vakili (SBN 247783)
11   Office of Immigration Litigation            ACLU FOUNDATION OF
     U.S. Department of Justice                  SAN DIEGO & IMPERIAL
12   Box 868, Ben Franklin Station               COUNTIES
13   Washington, D.C. 20044                      P.O. Box 87131
     Telephone: (202) 616-0473                   San Diego, CA 92138-7131
14   Fax: (202) 616-8962                         T: (619) 398-4485
15                                               F: (619) 232-0036
   ADAM L. BRAVERMAN                             bvakili@aclusandiego.org
16 United States Attorney
17 SAMUEL W. BETTWY                              Stephen B. Kang (SBN 292280)
   Assistant U.S. Attorney                       Spencer E. Amdur (SBN 320069)
18 California Bar No. 94918                      AMERICAN CIVIL LIBERTIES
19 Office of the U.S. Attorney                   UNION FOUNDATION
   880 Front Street, Room 6293                   39 Drumm Street
20 San Diego, CA 92101-8893                      San Francisco, CA 94111
21 619-546-7125                                  T: (415) 343-1198
   619-546-7751 (fax)                            F: (415) 395-0950
22                                               skang@aclu.org
23 Attorneys for Federal Respondents-            samdur@aclu.org
   Defendants
24                                               Attorneys for Petitioners-
25                                               Plaintiffs
                                                 *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9291 Page 2 of 19




 1
 2                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
 3
 4 MS. L, et al.,                                     Case No. 18cv428 DMS MDD
 5
                    Petitioners-Plaintiffs,
 6                                                    JOINT STATUS REPORT
 7        vs.

 8 U.S. IMMIGRATION AND CUSTOMS
 9 ENFORCEMENT, et al.,
10                  Respondents-Defendants.
11
12
         The Court ordered the parties to file a joint status report (JSR) by 3:00 pm on
13
14 April 15, 2020, in anticipation of the status conference scheduled at 12:00 pm on
15 April 17, 2020. The parties submit this joint status report in accordance with the
16
   Court’s instruction.
17
18 ///
19 ///
20
   ///
21
22
23
24
25
26
27
28

                                              1                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9292 Page 3 of 19



     I.      DEFENDANTS’ POSITIONS
 1
 2        A. Update Regarding Government’s Implementation of Settlement
 3           Agreement

 4           SETTLEMENT                       DESCRIPTION                             NUMBER
                PROCESS
 5       Election Forms 1                Total number of executed              436 (256 Parents/180
                                         election forms received                    Children)2
 6                                       by the Government
                                            • Number who elect                 273 (152 Parents/121
 7                                              to receive                           Children)
                                                settlement
 8                                              procedures
                                            • Number who                       163 (104 Parents/59
 9                                              waive settlement                    Children)3
                                                procedures
10       Interviews                      Total number of class                            1644
11                                       members who received
                                         interviews
12                                          • Parents who                                  86
                                                received
13                                              interviews
                                            • Children who                                 78
14                                              received
                                                interviews
15       Decisions                       Total number of CFI/RFI                           69 5
                                         decisions issued for
16                                       parents by USCIS
17   1
      The number of election forms reported here is the number received by the Government as of April 10,
18   2020.
     2
       The number of children’s election forms is lower than the number of parent election forms because in
19   many instances a parent electing settlement procedures submitted an election form on his or her own behalf
     or opposing counsel e-mailed requesting settlement implementation for the entire family, but no separate
20   form was submitted on behalf of the child.
     3
21     The number of children’s waivers is lower because some parents have submitted waivers only for
     themselves and some parents who have waived reunification also waived settlement procedures and have
22   therefore not provided a form for the child.
     4
       Some individuals could not be interviewed because of rare languages; these individuals were placed in
23   Section 240 proceedings. This number includes credible fear and reasonable fear interviews, as well as
     affirmative asylum interviews.
24   5
       This number is the aggregate of the number of parents whose negative CFI/RFI determinations were
25   reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and individuals
     who were referred to Section 240 proceedings without interview because of a rare language. This number
26   excludes 12 cases where a parent already had an NTA from ICE or was already ordered removed by an IJ
     (which are included in the interview totals).
27
28

                                                         2                                      18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9293 Page 4 of 19



                                               • Number of parents                          68 6
 1                                                determined to
                                                  establish CF or RF
 2                                                upon review by
                                                  USCIS
 3                                             • Number of parents                           1
                                                  whose CF or RF
 4                                                finding remains
                                                  negative upon
 5                                                review by USCIS
                                           Total number of CFI                              73 7
 6                                         decisions issued for
                                           children by USCIS
 7                                             • Number of                                  73 8
                                                  children
 8                                                determined to
                                                  establish CF by
 9                                                USCIS
                                               • Number of                                   0
10                                                children
                                                  determined not to
11                                                establish CF by
                                                  USCIS
12                                         Total number of                                  20
                                           affirmative asylum
13                                         decisions by USCIS
                                               • Number of parents                           2
14                                                granted asylum by
                                                  USCIS
15                                             • Number of parents                           5
16                                                referred to
                                                  immigration court
17                                             • Number of                                   39
                                                  children granted
18                                                asylum by USCIS
                                               • Number of                                  10
19                                                children
                                                  referred/returned
20
21   6
      This number includes parents who received positive CF/RF determinations upon reconsideration, parents
     who received a Notice to Appear based on their child’s positive CF determination, and parents who were
22   placed in Section 240 proceedings due to a rare language.
     7
23    This number is the aggregate of the number of children who received a positive CF determination, the
     number of children who received a negative CF determination, and children who were referred to Section
24   240 proceedings without interview because of a rare language.
     8
       This number includes children who received a positive CF determination, children who received a Notice
25   to Appear as a dependent on their parent’s positive CF determination, and children who were placed in
     Section 240 proceedings due to a rare language.
26   9
         This number includes children granted asylum as a dependent on their parent’s asylum application.
27
28

                                                          3                                       18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9294 Page 5 of 19



                                                  to immigration
 1                                                court
 2
 3    Removals                              Number of class             104 Parents10
                                            members who have been
 4                                          returned to their country
                                            of origin as a result of
 5                                          waiving the settlement
                                            procedures
 6
 7         B. Expanded Class Members

 8             On April 25, 2019, the Court approved Defendants’ Plan for identifying
 9
          members of the expanded class. In advance of the Court’s October 25, 2019
10
11        deadline, Defendants completed the process of identifying members of the

12        expanded class and produced spreadsheets identifying those individuals to
13
          Plaintiffs’ counsel. On November 6, 2019, the Steering Committee notified
14
15        Defendants that in the 11 batches there were 149 individuals who have been
16        identified by the government as being both children of potential expanded class
17
          members and “exclusions.” On December 13, 2019, Defendants provided Plaintiffs
18
19        with their completed review and reconciliation of the 149 individuals with
20        inconsistent labels.
21
               On February 7, 2020, Defendants reached out to Plaintiffs to request that
22
23        Plaintiffs provide Defendants with an update regarding their efforts to locate and
24        reunify members of the expanded class. Noting that this Court has encouraged the
25
26
27   10
          This number is as of April 15, 2020.

28

                                                        4                      18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9295 Page 6 of 19



     sharing of information between the parties, Defendants asked that for each
 1
 2   expanded class member that Defendants identified for Plaintiffs, the Steering
 3
     Committee provide Defendants with certain information regarding their progress
 4
 5   in making contact and facilitating reunification. Plaintiffs provided some of the

 6   information that Defendants requested on March 14, 2020. On April 13, 2020,
 7
     Plaintiffs informed Defendants that they intend to provide additional information
 8
 9   by the end of this week. Defendants will continue to confer with Plaintiffs

10   regarding this information-sharing request after they have reviewed the additional
11
     information that Plaintiffs are providing.
12
13       Defendants continue to believe that without adequate information-sharing by

14   the Steering Committee, the government and the public cannot tell where the
15
     efforts of the Steering Committee stand or whether the Steering Committee is
16
17   making bona fide progress. The Court has emphasized the importance of

18   transparency, and Defendants believe that the information they have requested
19
     from Plaintiffs is important to ensure that if Plaintiffs intend to raise any
20
21   outstanding issues related to the expanded class, then those issues can be resolved

22   in a fair and expeditious manner. Defendants also believe that it would be
23
     inappropriate—and inconsistent with the Court’s guidance—for Plaintiffs to
24
25   unfairly surprise Defendants and the public based on information in Plaintiffs’ sole
26
27
28

                                             5                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9296 Page 7 of 19



      possession, and that Plaintiffs therefore need to keep Defendants informed of their
 1
 2    progress.
 3
        C. MMM Settlement Forms—Discrepancies
 4
 5         Defendants have heard nothing from the MMM Plaintiffs regarding this issue

 6 since the last Joint Status Report and therefore believe this issue to have been
 7
     resolved.
 8
 9      D. Government Processes, Procedures, and Tracking, for Separations Since
           June 26, 2018.
10
11         Data Requested by Plaintiffs. Defendants are providing Plaintiffs updated

12 reports containing information regarding parents and children separated since the
13
     Court’s June 26, 2018 on a monthly basis.
14
15         Processes and Procedures. Defendants provided a summary outline to the

16 Court and to Plaintiffs memorializing the processes, procedures, tracking, and
17
     communication between the agencies that have been adopted by the agencies since
18
19 June 26, 2018. The outline also included an overview of the options for separated
20 parents and children to obtain information about reunification options. The parties
21
   have met and conferred since then regarding the government’s proposals.
22
23 Defendants have held several internal telephonic meetings, and have spoken with
24 representatives for the Bureau of Prisons and the U.S. Marshals Service to ensure
25
   that those entities are included in discussions regarding these processes and
26
27 procedures.
28

                                              6                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9297 Page 8 of 19



           Defendants also have now implemented the use of a tear sheet for families
 1
 2 that are separated that provides information about the separation to the separated
 3
     parent, as well as information about how to locate their children. The tear sheet
 4
 5 includes an email address by which separated parents can provide information to
 6 DHS that they wish to have considered. This email address has also been provided
 7
     to Plaintiffs’ counsel and other interested counsel.
 8
 9         Following the November 8 Status Conference, the Court directed the parties

10 to continue to meet and confer on the information-sharing protocols between the
11
     government agencies involved in family separations, and between the government
12
13 and Plaintiffs and the legal service providers. On November 19, 2019, the parties
14 met and conferred regarding the information sharing protocols. On November 22,
15
     2019, Defendants provided Plaintiffs, pursuant to the Protective Order, with the
16
17 Office of Refugee Resettlement’s draft guidance to its field staff regarding new
18 separations. Defendants asked Plaintiffs to share with them any specific problems
19
   they were aware of regarding the information sharing protocols. On December 2,
20
21 2019, Plaintiffs sent Defendants initial questions and requests for clarification about
22 the protocols to which Defendants provided a response on December 19. On January
23
   2, Plaintiffs asked that they be allowed to share the Office of Refugee Resettlement’s
24
25 draft guidance with legal services providers and advocates. Defendant ORR agreed
26 that the draft guidance could be provided to Catherine Weiss. In addition, Defendant
27
28

                                               7                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9298 Page 9 of 19



     ORR provided a summary of the document, to be shared with Ms. Weiss and the
 1
 2 legal service providers and advocates more broadly, for the purpose of facilitating
 3
     discussions about information sharing.
 4
 5         On February 7, 2020, Defendants reached out to Plaintiffs asking whether

 6 Plaintiffs had any remaining questions or issues related to Defendants’ practices or
 7
     procedures for information sharing, and asking that if so, Plaintiffs please send a list
 8
 9 of those questions or issues by February 14, 2020, so that the parties could attempt
10 to reach final resolution of all information-sharing matters before the next Joint
11
     Status Report. On February 20, 2020, Plaintiffs responded by sending an extensive
12
13 list of additional questions. Defendants provided responses to these questions on
14 April 10, 2020.
15
        E. Implementation of DNA Testing
16
17         In its January 13, 2020 order, this Court ordered that Defendants “must

18 conduct DNA testing before separating an adult from a child based on parentage
19
   concerns.” Order at 11-12. The Court further stated that “[s]ubjective concerns about
20
21 parentage—or inability to validate documentation—are an insufficient basis for
22 separation when those concerns can be definitively addressed through use of readily
23
   accessible, inexpensive and accurate scientific testing.” Id. at 12. In reaching this
24
25 decision, the Court relied on the “relatively few” number of separations based on
26 “unverified familial relationship,” the existence of the Rapid DNA pilot program at
27
28

                                                8                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9299 Page 10 of 19



     certain locations along the southwest border, and the assumption that “if testing is
 1
 2 not available at a particular facility, Defendants can transfer the family to a facility
 3
     where that testing is available, or take swabs from the parent and child and send the
 4
 5 swabs for testing, as they did with Ms. L. and her daughter.” Id. at 11.
 6         In the March 4, 2020 JSR, Defendants provided information regarding their
 7
     efforts to comply with this provision of the Court’s order. At the March 6, 2020,
 8
 9 status report, the Court ordered the parties to meet and confer regarding this issue.
10 On March 13, 2020, Plaintiffs sent a list of questions based on Defendants’ JSR
11
     submission to facilitate the parties’ discussion. Defendants are still working to
12
13 respond to these questions, and have reached out to Plaintiffs to set a time to discuss
14 those responses. This process has been delayed because Defendants’ resources have
15
     been focused on the government’s response to the COVID-19 pandemic and
16
17 implementation of the CDC’s Order Suspending Introduction of Certain Persons
18 from Countries Where a Communicable Disease Exists, available at
19
   https://www.cdc.gov/quarantine/order-suspending-introduction-certain-
20
21 persons.html (last visited April 15, 2020). Defendants note that as a result of the
22 pandemic and the CDC order, the number of individuals in DHS custody generally
23
   has decreased, which has resulted in a significant reduction of the number of
24
25 individuals who would be subject to the DNA testing contemplated in the order prior
26
27
28

                                               9                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9300 Page 11 of 19



     to separation. Moreover, Defendants have not recorded any separations which would
 1
 2 be subject to the Court’s Order since the implementation of the CDC Order.
 3
     II.     MS. L. PLAINTIFFS’ POSITION
 4
 5        A. Steering Committee Outreach to Sponsors and Parents of Children of
             Expanded Class Members
 6
 7           The government has provided eleven lists identifying 1,556 children of
 8 potential expanded class members. Plaintiffs have focused on reaching children
 9 whose membership in the class is not contested, and for whom the government has
10 provided at least one phone number for a sponsor or for the child’s parent. There are
11 1,030 children that meet that description.11
12           As of April 15, the Steering Committee has attempted to reach the families of
13 all of these 1,030 children, and has successfully reached the parents (or their
14 attorneys) of 433 children, either by reaching the parent directly through a parent
15 phone number provided by the government, via an initial call with the child’s
16 sponsor who provided the Steering Committee with a working phone number for the
17 parent, directly to the parent via on-the-ground efforts, or by inbound phone calls to
18 the Steering Committee’s toll-free numbers from family members who received a
19 mailing from the Steering Committee. As a result, 597 children remain for whom
20 the Steering Committee has not yet reached the separated parent, approximately half
21
     11
22     The eleven lists identify a total of 1,556 unique children, 1,134 of which have been
     confirmed by the government as being children of potential expanded class members
23   (this number is one fewer than our previous report because there is one parent who
     was erroneously classified by the Steering Committee as a class member who in fact
24   was classified by the government as an “excluded” parent). For 104 of these 1,134
     children of potential class members, the government has not provided a phone
25   number. Parents of the 422 children who have not been identified by the government
     as potential expanded class members have been categorized as “exclusions”. The
26   Steering Committee also intends to reach individuals the government has
     categorized as excluded from the class, and Plaintiffs reserve the right to contest
27   those exclusions.
28

                                               10                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9301 Page 12 of 19




 1 of whom are believed on the basis of the last information available from the
 2 government, to be in their respective countries of origin. Of these 597, the Steering
 3 Committee believes, on the basis of its unsuccessful attempts to reach the family
 4 telephonically, that parents of 532 will not be reached using the telephone numbers
 5 provided by the government. For these families, the Steering Committee has
 6 commenced or intends to commence additional efforts to locate the separated parent,
 7 as discussed below.
 8        We note that the Steering Committee’s additional efforts to locate separated
 9 parents have been hampered since the last status conference due to COVID-19. In
10 particular, our efforts to reach families on-the-ground—including attempts to
11 establish initial contact with families through searches by Justice in Motion
12 defenders, as well as attempts to conduct follow-up communication with previously-
13 contacted families to determine their reunification preferences and ascertain whether
14 the assistance of the government will be required—have been slowed and, in some
15 cases, suspended, in order to protect the health of personnel working with the
16 Steering Committee and to prevent the inadvertent spread of COVID-19 into
17 vulnerable communities. The spread of COVID-19 has also hampered some
18 additional Steering Committee efforts, such as the dissemination of our toll-free
19 phone numbers, as the Steering Committee has had difficulty during the public
20 health crisis engaging third parties such as media outlets to disseminate this
21 information, while their focus has been on the COVID-19 health crisis. During this
22 time, the Steering Committee has continued to use its resources to assist separated
23 families in the ways our resources permit, including by continuing to attempt
24 telephone contact with parents who have not yet been reached, speaking
25 telephonically with families previously contacted to ascertain their reunification
26 preferences, and monitoring voicemail boxes reachable via the Steering
27 Committee’s toll-free numbers.
28

                                             11                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9302 Page 13 of 19




 1         As of April 15, the Steering Committee has spoken to a number of parents
 2 who have indicated tentatively that they are not satisfied with the current separation
 3 from their child and who may want their child returned to their country of origin.
 4 Our outreach to these families continues and we will advise the government if any
 5 cases arise in which a parent seeks to have their child returned. As noted above, the
 6 Steering Committee has experienced delays and anticipates further delays in being
 7 able to provide this information to the government as a result of the outbreak of the
 8 novel coronavirus, but will continue to keep the government and the Court informed
 9 of its progress.
      B. Steering Committee Progress Contacting “Unreachable” Parents
10
11         As noted in previous Joint Status Reports, the Steering Committee has
12 commenced extensive efforts to locate the “unreachable” parents in their respective
13 countries of origin, a group now comprised of the parents of 532 children. Over the
14 last several months, the Steering Committee has commenced a variety of additional
15 outreach initiatives in an attempt to reach these parents.
16         First, as previously reported, the Steering Committee has engaged in time-
17 consuming and arduous on-the-ground searches for parents in their respective
18 countries of origin. As noted above, these searches are currently suspended as a
19 result of the outbreak of the novel coronavirus, in order to protect the health of
20 personnel working with the Steering Committee, and to prevent the spread of
21 COVID-19 into vulnerable communities. Prior to the suspension of these searches,
22 defenders with Justice in Motion had commenced on-the-ground efforts to locate the
23 “unreachable” parents of 281 children, and had successfully located the parents of
24 148 of those children. During this time, the Steering Committee is using contact
25 information obtained by Justice in Motion’s defenders to communicate with, and
26 ascertain the reunification preferences of, parents who had formerly been designated
27
28

                                             12                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9303 Page 14 of 19




 1 as “unreachable”. The Steering Committee will resume on-the-ground search
 2 activity for parents who remain “unreachable” once it is safe to do so.
 3         Also as previously reported, the Steering Committee has established toll-free
 4 telephone numbers in the United States, Guatemala, Honduras, Mexico and El
 5 Salvador to receive inbound phone calls from potential members of the expanded
 6 class. The Steering Committee has distributed this number both by email and U.S.
 7 Mail to a number of non-governmental organizations and other community
 8 organizations in the United States, who may be able to help us locate parents because
 9 they work in the communities these parents are likely to have contact with. In
10 addition, the Steering Committee sent letters in Spanish and English to
11 approximately 1,600 addresses provided by the government for the potential class
12 members that the Steering Committee has not yet reached. These letters explain our
13 role in this action and invite parents to contact the Steering Committee to call these
14 toll-free numbers. The Steering Committee has continued to receive inbound phone
15 calls to these toll-free numbers and is working to communicate with potential Ms. L.
16 class members identified through this method regarding the possibility of
17 reunification.
18         Additionally, as previously reported, the Steering Committee has commenced
19 broad-based media outreach efforts to publicize the toll-free phone numbers created
20 by the Steering Committee in Spanish language media. In the last Joint Status
21 Report, the Steering Committee indicated that we would advise the Court in the
22 present Joint Status Report the number of parents successfully contacted through this
23 method of outreach. However, our outreach efforts to these third-party media outlets
24 have not yet resulted in broad dissemination of the Steering Committee’s toll-free
25 numbers, which the Steering Committee believes to be due in large part to the
26 outbreak of the novel coronavirus. The Steering Committee is working to broadly
27 disseminate these toll-free numbers through various media to maximize visibility to
28

                                             13                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9304 Page 15 of 19




 1 potential Ms. L. class members and will provide the Court with further updates on
 2 its efforts.
 3         Finally, the Steering Committee has commenced communication with Seneca
 4 Family of Agencies (“Seneca”), a non-profit organization that has contracted with
 5 the Department of Health and Human Services to connect certain Ms. L. class
 6 members in the United States with mental health providers, pursuant to a preliminary
 7 injunction in Ms. J.P., et al. v. William P. Barr, et al. (2:18-cv-06081-JAK-SK, C.D.
 8 Cal.). The Steering Committee is working to provide to Seneca, pursuant to the
 9 Protective Order in this case and the Ms. J.P. case, with contact information for Ms.
10 L. class members entitled to relief in that action in order to assist Seneca in its efforts
11 to provide separated families with mental health assessments and treatments. Ms. L
12 class counsel have advised government counsel of this contemplated exchange and
13 government counsel has agreed that such information may be exchanged under the
14 Protective Order. The Steering Committee is simultaneously working with Seneca
15 and its partners to obtain contact information for currently unreachable parents in
16 the Ms. L. class, and to locate such parents, particularly those believed to be within
17 the United States and thus within the scope of Seneca’s work. The Steering
18 Committee intends to use this information to conduct further outreach to class
19 members to ascertain their preferences with respect to reunification.
    C. The Government’s DNA Testing
20
21         The parties are scheduled to meet and confer next week about the
22 government’s proposal, made in the last Joint Status Report, regarding DNA testing
23 at certain CBP stations.
      D. Information Sharing
24
25         The parties continue to meet and confer regarding information sharing among
26 government agencies, and from the government to parents and children whom the
27 government has separated.
28

                                                14                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9305 Page 16 of 19




 1        On February 20, Plaintiffs sent a consolidated set of questions to the
 2 government about its information sharing practices. The government responded on
 3 April 10, and Plaintiffs are currently evaluating those responses with the help of
 4 legal services providers.
 5        On March 18, the U.S. Government Accountability Office issued a report,
 6 Actions Needed to Improve DHS Processing of Families and Coordination between
 7 DHS and HHS. Plaintiffs are filing this report with the Court. (Plaintiffs previously
 8 filed a report from the HHS Office of Inspector General, issued on March 5, that
 9 dealt with broadly similar concerns.) Plaintiffs will send any new questions to the
10 government that arise from the GAO and HHS OIG reports.
11        Finally, on February 14, the Steering Committee received from a government
12 a request for individualized information regarding the Steering Committee’s efforts
13 with respect to locating and communicating with potential class members. The
14 Steering Committee is committed to information sharing efforts that facilitate
15 parents’ ability to obtain relief in this action, and is communicating with the
16 government to determine the scope of the information to be prepared, to ensure that
17 the information provided is helpful to parents and the government, without posing
18 an undue resource burden on the Steering Committee’s efforts to locate parents and
19 discern their reunification wishes.
20 D.     Relief for Deported Parents
21        At the last Status Conference, the Court inquired about the two parents that it
22 granted relief who did not return in January 2020. For one parent—E.A.S.M.—
23 return at that time was impossible because his wife was pregnant and he could not
24 leave her. In the other case—E.C.C.—the parent’s lawyers have not been able to
25 reach him. His lawyers continue to attempt to make contact to ensure his safety.
26
27
28

                                            15                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9306 Page 17 of 19



        III.   MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
 1
 2         The parties continue to work together to implement the settlement agreement

 3 approved on November 15, 2018. Class counsel are providing the Government
 4
     with signed waiver forms as they are received from class members, and class
 5
 6 counsel are continuing to work on outreach efforts to class members who may
 7 qualify for relief under the settlement. The parties continue to meet and confer on
 8
   issues related to settlement implementation as they arise.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            16                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9307 Page 18 of 19




 1 DATED: April 15, 2020             Respectfully submitted,
 2                                   /s/ Lee Gelernt
 3                                   Lee Gelernt*
                                     Judy Rabinovitz*
 4                                   Anand Balakrishnan*
 5                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 6                                   125 Broad St., 18th Floor
 7                                   New York, NY 10004
                                     T: (212) 549-2660
 8                                   F: (212) 549-2654
 9                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
10                                   abalakrishnan@aclu.org
11
                                     Bardis Vakili (SBN 247783)
12                                   ACLU FOUNDATION OF SAN DIEGO
13                                   & IMPERIAL COUNTIES
                                     P.O. Box 87131
14                                   San Diego, CA 92138-7131
15                                   T: (619) 398-4485
                                     F: (619) 232-0036
16                                   bvakili@aclusandiego.org
17
                                     Stephen B. Kang (SBN 292280)
18                                   Spencer E. Amdur (SBN 320069)
19                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
20
                                     39 Drumm Street
21                                   San Francisco, CA 94111
                                     T: (415) 343-1198
22
                                     F: (415) 395-0950
23                                   skang@aclu.org
                                     samdur@aclu.org
24
25                                   Attorneys for Petitioners-Plaintiffs
                                           *Admitted Pro Hac Vice
26
27
28

                                       17                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 528 Filed 04/15/20 PageID.9308 Page 19 of 19



                                     JOSEPH H. HUNT
 1                                   Assistant Attorney General
 2                                   SCOTT G. STEWART
                                     Deputy Assistant Attorney General
 3                                   WILLIAM C. PEACHEY
 4                                   Director
                                     WILLIAM C. SILVIS
 5                                   Assistant Director
 6
                                     /s/ Sarah B. Fabian
 7                                   SARAH B. FABIAN
 8                                   Senior Litigation Counsel
                                     NICOLE N. MURLEY
 9                                   Senior Litigation Counsel
10                                   Office of Immigration Litigation
                                     Civil Division
11                                   U.S. Department of Justice
12                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
13                                   (202) 532-4824
14                                   (202) 616-8962 (facsimile)
                                     Sarah.B.Fabian@usdoj.gov
15
16                                   ADAM L. BRAVERMAN
                                     United States Attorney
17                                   SAMUEL W. BETTWY
18                                   Assistant U.S. Attorney
19
                                     Attorneys for Respondents-Defendants
20
21
22
23
24
25
26
27
28

                                      18                           18cv428 DMS MDD
